Citation Nr: 1739848	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for deep vein thrombosis (DVT).

3.  Entitlement to service connection for metabolic syndrome.

4.  Entitlement to service connection for osteomyelitis, to include as secondary to bilateral hallux valgus.

5.  Entitlement to service connection for Achilles tendonitis, to include as secondary to bilateral hallux valgus.

6.  Entitlement to service connection for plantar aponeurosis enthesopathy, to include as secondary to bilateral hallux valgus.

7.  Entitlement to a compensable rating for bilateral hallux valgus.

8.  Entitlement to an initial compensable rating for right hand carpal tunnel syndrome prior to June 28, 2010, and in excess of 10 percent thereafter.

9.  Entitlement to an initial compensable rating for left hand carpal tunnel syndrome prior to June 28, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 2005. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in November 2013 and July 2016.  



FINDINGS OF FACT

1.  The Veteran's current obstructive sleep apnea began in service.

2.  The Veteran did not have DVT or any residuals thereof, metabolic syndrome, or osteomyelitis at the time of her June 28, 2010, claim for benefits and has not had any such disability at any time since.

3.  Neither Achilles tendonitis nor plantar aponeurosis enthesopathy were caused, or are aggravated, by the Veteran's service-connected bilateral hallux valgus, or related to service or any other service-connected disability in any way.  

4.  The Veteran's hallux valgus has not approximated severe hallux valgus, equivalent to amputation of great toe, in either foot.

5.  From the December 9, 2008, date of service connection, the Veteran's carpal tunnel syndrome of each hand has approximated mild, but not moderate or severe, incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, (2016).

2.  The criteria for service connection for DVT have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for metabolic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for osteomyelitis, to include as secondary to bilateral hallux valgus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for Achilles tendonitis, to include as secondary to bilateral hallux valgus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for plantar aponeurosis enthesopathy, to include as secondary to bilateral hallux valgus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  The criteria for a compensable rating for bilateral hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Codes 5280, 5284 (2016).

8.  The criteria for an initial rating of 10 percent, but no greater, for right hand carpal tunnel syndrome prior to June 28, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2016).

9.  The criteria for an initial rating of 10 percent, but no greater, for left hand carpal tunnel syndrome prior to June 28, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2016).

10.  The criteria for a rating greater than 10 percent for right hand carpal tunnel syndrome from June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2016).

11.  The criteria for a rating greater than 10 percent for left hand carpal tunnel syndrome from June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a January 2011 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided several VA examinations in connection with her claims, which are discussed below.  Moreover, in requesting a VA Form 646 (Statement of Accredited Representative in an Appealed Case) from the Veteran's representative in September 2016 and allowing adequate time for a response, the agency of original jurisdiction substantially complied with the Board's July 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Obstructive sleep apnea

As reflected in her September 2011 notice of disagreement and June 2015 substantive appeal, the Veteran asserts that she has sleep apnea and that her complaints of apnea, feeling fatigued upon waking in the morning, difficulty concentrating and remembering, shortness of breath, etc., began in the military.  She asserts that March 2004 sleep study results reflecting low oxygen, apneas and hypopneas recorded support her claim, and that her sleep apnea that began in the military has progressively gotten worse as evidenced by more recent and thorough sleep studies.

The Veteran underwent a sleep study in March 2004, which was noted to be due to reports of snoring, witnessed apneas, shortness of breath, trouble concentrating or remembering things, restless sleep, leg pains, sleep talking, waking up, night sweats, irritability, and difficulty getting to sleep.  Snoring was noted with the Veteran was in all positions and respiratory events recorded were apneas and hypopneas.  The impression was unremarkable sleep study with an Apnea-Hypopnea Index of 3.4/hr, but hypoxemia with Nadir Sa02 of 83%.  There were a few periodic limb movements and frequent arousals, but good sleep efficiency.  However, recommendations included lifestyle adjustments and, should they not be effective, consideration of CPAP titration in that the Veteran's was Apnea-Hypopnea Index was 12/hr during her brief episodes of R.E.M. sleep, as well as lower oxygen levels being present.  

Service treatment records reflect that, on April 2004 report of medical history from separation from service, the Veteran reported having new problems breathing at night when sleeping, including bad snoring, and that she intended to seek VA disability for sleep apnea.

September 2009 sleep studies reflect that the Veteran complained of snoring, morning, headaches, gasping awake, and waking with dry mouth.  Apnea/hypopnea index was 14.1 events per hour, and low saturation was 65%.  Obstructive sleep apnea with significant oxygen desaturation was diagnosed, and CPAP titration was recommended.

Subsequent medical records reflect treatment for obstructive sleep apnea, including CPAP use.  On May 2014 VA examination, obstructive sleep apnea diagnosed as of September 2009, with significant oxygen desaturation, was noted.  The Veteran reported that she had had a sleep test while in the military, but that the results did not indicate sleep apnea.  She reported that, however, subsequent to service she was tested again, was diagnosed with sleep apnea, and had been treating with a CPAP machine since then.  

The record reflects that the Veteran complained of essentially the same symptoms related to sleep apnea in service in March and April 2004, and in 2009 when she was diagnosed with obstructive sleep apnea.  Although March 2004 sleep studies do not contain a diagnosis of sleep apnea, some significant findings related to sleep apnea were made, such that consideration of CPAP titration was recommended for treatment should conventional lifestyle changes not be effective.  Although the Veteran's sleep study results in 2009 more conclusively revealed obstructive sleep apnea, given the above, and resolving reasonable doubt in her favor, the Board finds that such sleep apnea began in service, as reflected in her 2004 complaints and findings on diagnostic testing; and that the 2009 findings were a progression of the Veteran's in-service condition.  Accordingly, service connection for obstructive sleep apnea must be granted.


B.  DVT

As reflected in her September 2011 notice of disagreement and June 2015 substantive appeal, the Veteran asserts that DVT resulted from taking birth control pills prescribed to control excessive bleeding related to her service-connected fibroid condition; the Veteran is currently service connected for fibroids, ovarian cysts, and polyps.  She asserts that she was hospitalized for a week, that her physician immediately ordered her to stop taking the prescribed hormone pills as it was a main contributor to her developing DVT, and that she was prescribed Coumadin for a period after for treatment.

May 2010 hospital records reflect that the Veteran presented to the emergency room with complaints of pain and swelling in her right foot and ankle, and Doppler flow studies revealed deep and limited superficial venous thrombosis below the level of the knee.  The Veteran was noted to have thrombosis of the anterior and posterior tibial veins.  It was further noted that she had recently been started on birth control pills for menorrhagia due to her uterine fibroids, and that such pills were stopped due to her condition.  She was discharged two days later, was told to resume normal physical activity as tolerated, and noted to have been stable.  

The Veteran filed a service connection claim for DVT on June 28, 2010.

On October 2010 VA examination, the Veteran reported having DVT in her right leg, but no findings related to DVT were made.  On May 2014 VA examination, the assessment was DVT, resolved; due to hormones for uterine fibroids; once hormones stopped, DVT resolved with no further incidents with DVTs.

Thus, the record reflects that the Veteran had one acute incident of DVT in May 2010, at least in part due to her uterine fibroids treatment, which resolved prior to her June 28, 2010, claim for benefits.  It further reflects that no DVT has reoccurred or resulted in any residual disability at any time from the date of her claim.  

Thus, the weight of the evidence reflects that the Veteran did not have DVT or any residuals thereof at the time of her June 28, 2010, claim for benefits and has not had such disability at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for DVT must be denied.  

C.  Metabolic syndrome

As reflected in her September 2011 notice of disagreement and June 2015 substantive appeal, the Veteran asserts that she has metabolic syndrome, for which she has received diagnoses and treatment, as a result of her service-connected "chronic degenerative disease."  However, the record does not reflect that she has been diagnosed with metabolic syndrome or than any such disorder as existed at any time during the appeals period. 

VA endocrinology treatment records reflect that in February 2009, the Veteran was being seen for endocrinology consult after being noted to have features of metabolic syndrome.  On April 23, 2009, it was noted that the Veteran reported receiving a diagnosis of metabolic syndrome, and after evaluation the assessment was "obesity and possible metabolic syndrome"; it was noted that testing to evaluate for change in carbohydrate metabolism electrolyte abnormalities and thyroid dysfunction would be obtained.  On April 28, 2009, it was noted that the Veteran was called to discuss results of tests done on April 23, but could not be reached, and that her thyroid function tests were normal and therefore not the cause of her weight gain; it was noted that she should continue her metformin and lose weight with increased exercise and diet control.  Subsequent treatment records, including in August 2009, reflect that the Veteran reported having metabolic syndrome, and that a diagnosis of "possible metabolic syndrome" had been given previously.  However, no definitive diagnosis of metabolic syndrome is of record.

As there have been assessments of "possible metabolic syndrome," but normal tyroid tests, and no further diagnosis of metabolic syndrome, the weight of the evidence reflects that the Veteran did not have metabolic syndrome at the time of her June 2010 claim for benefits and has not had such disability at any time since.  Accordingly, service connection for metabolic syndrome must be denied.  

D.  Osteomyelitis, to include as secondary to bilateral hallux valgus

As reflected in her September 2011 notice of disagreement, a September 2010 statement, and her June 2015 substantive appeal, the Veteran asserts that she has osteomyelitis secondary to her service-connected bilateral hallux valgus.

On May 2010 private magnetic resonance imaging (MRI) of the right foot, postcontrast only study was noted to reveal no enhancing masses or evidence to suggest osteomyelitis.  On October 2010 VA examination, the Veteran reported being diagnosed with osteomyelitis, and that such condition existed for two years in the lower extremities, although she was not receiving any treatment for it.  However, following examination, there was found to be no sign of osteomyelitis and no constitutional signs of bone disease.  The assessment was that there was no current pathology or radiological or medical record documentation of osteomyelitis.  There are no further diagnoses or findings of osteomyelitis in the record.

Thus, the competent medical evidence of record has reflected that osteomyelitis has not been present at any point during the appeals period.  While the Veteran has asserted that she has such disease, she is not competent to diagnose any such medical disorder, and she has not provided medical evidence contradicting that cited above.  Therefore, there can be no valid service connection claim for such disability, and service connection for osteomyelitis must be denied.  

E.  Achilles tendonitis and plantar aponeurosis enthesopathy to include as secondary to bilateral hallux valgus

The record does not reflect, and the Veteran has not asserted, that Achilles tendonitis or plantar aponeurosis enthesopathy began in service or are directly related to any in-service event.  As reflected in her September 2011 notice of disagreement, a September 2010 statement, and her June 2015 substantive appeal, she asserts that she currently has Achilles tendonitis and plantar aponeurosis enthesopathy secondary to her service-connected bilateral hallux valgus.

On May 2010 private MRI of the right foot, there was an impression of abnormality of the distal/insertional Achilles tendon, with findings most suggestive of severe tendinosis versus partial thickness tear without evidence of full thickness tear/rupture, and minimal plantar aponeurosis enthesopathy noted to also have been suspected.

On October 2010 VA examination, it was noted that, regarding the Veteran's claimed Achilles tendonitis, the diagnosis was right ankle strain with subjective pain and abnormal range of motion.  Regarding her clamed plantar enthesopathy, it was noted that there was no diagnosis because there was no pathology to render a diagnosis.  Moreover, while examination revealed findings of pes planus, there was no hallux valgus or plantar enthesopathy found on examination.  Regarding etiology, as no hallux valgus was found, there was no relationship found between hallux valgus and any right ankle problems, including right ankle strain, and the current examination was negative for findings of Achilles tendinosis or plantar aponeurosis.

On May 2014 VA examination, regarding the Veteran's claimed Achilles tendonitis, the examiner diagnosed lateral collateral ligament sprain and deltoid ligament strain bilaterally.  While such problems were noted to cause functional impairment, there was no indication that any such problems might be related to the Veteran's service-connected hallux valgus.

In this case, service connection for Achilles tendonitis and plantar aponeurosis enthesopathy is not warranted.  While findings of each were made on May 2010 MRI, there is no medical or other competent evidence relating any such problems to hallux valgus or any other service-connected disability; while the Veteran might believe such conditions are related, she is not competent to make any such determination.   Rather, as reflected on October 2010 examination, the Veteran's service-connected hallux valgus was not found to be causing any functional impairment that might be causing or aggravating any such claimed disabilities. 

Therefore, a preponderance of the evidence is against a finding that either Achilles tendonitis or plantar aponeurosis enthesopathy were caused or are aggravated by the Veteran's service-connected bilateral hallux valgus, or related to service or any other service-connected disability in any way.  Accordingly, service connection for Achilles tendonitis and plantar aponeurosis enthesopathy must be denied.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Bilateral hallux valgus

The Veteran seeks a compensable rating for bilateral hallux valgus.  

The Veteran's right and left hallux valgus disabilities are rated under diagnostic code (DC) 5280 for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

DC 5284 provides ratings for other foot injuries.  Moderate foot injuries are rated 10 percent; moderately severe foot injuries are rated 20 percent; and severe injuries are rated 30 percent.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent.  38 C.F.R. § 4.71a.

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the Veteran filed a service connection claim for pes planus that was denied in an April 2005 rating decision, and has remained denied.

On September 2004 VA foot examination, it was noted that both feet were normal in outline and symmetric in form and function.  There was no heat, redness, tenderness, or lack of stability or endurance.  There were no calluses to indicate unusual pressure points or valgus deviation of the first toes.  Movement was not compromised.  There was good weightbearing alignment of the Achilles tendon, and X-ray showed bilateral pes planus and mild bilateral hallux valgus. 

On February 2008 VA examination, there was evidence of pes planus to each foot but no other foot deformities noted.  There was no tenderness palpating the joints of the feet or toes to include the plantar aspect, posterior heel arch, or site of insertion of the plantar fascia.  There was a 20 degree valgus noted with standing for each foot, and no shoe wear pattern noted.  

On October 2010 VA examination, there was active motion in the metatarsophalangeal joint of the right and left great toes, with some painful motion and tenderness.  There was a moderate degree of valgus present bilaterally, and no forefoot/midfoot malalignment.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  X-rays revealed that the bony architecture was intact without evidence of fracture or dislocation and no significant soft tissue abnormality was seen; the impression was normal bilateral feet.

On May 2014 VA examination, bilateral pes planus and hallux valgus were diagnosed.  The Veteran reported foot pain and difficulty with walking and normal foot use as a result.  There was no marked deformity of either foot.  Regarding her hallux valgus, the examiner indicated that the Veteran had "mild or moderate symptoms," rather than "severe symptoms, with function equivalent to amputation of the great toe," and it was noted that she had never had surgery for her hallux valgus.  It was noted that the Veteran had pain on movement and increased difficulty with walking, standing for long periods of time, and using the stairs.  

In this case, a compensable rating for bilateral hallux valgus is not warranted.  The record does not reflect that the Veteran's hallux valgus has come close to approximating hallux valgus that is severe/equivalent to amputation of great toe.  There have generally been noted to be mild to no symptoms of hallux valgus, there has been active motion in the metatarsophalangeal joint of the right and left great toes, and no symptoms approximating near the severity of amputation of great toe.  Rather, the May 2014 VA examiner specifically indicated that the Veteran's hallux valgus did not have "severe symptoms, with function equivalent to amputation of the great toe."  

The Board notes DC 5284, but finds that hallux valgus of neither of the Veteran's feet is analogous to moderate foot injury under that code.  The Veteran is specifically service connected for hallux valgus, which is explicitly rated under DC 5280 in the VA rating schedule.  While typically noted not have any impairment due to hallux valgus, but mild bilateral hallux valgus on X-ray, on May 2014 VA examination the examiner checked a box on the examination form stating that the Veteran had "mild or moderate symptoms," of hallux valgus.  However, even considering this, the Veteran's hallux valgus does not approximate the disability level of "moderate" foot injury under DC 5284.  In this regard, for the disorder of hallux valgus, the rating schedule specifically requires "severe" hallux valgus, equivalent to amputation of great toe, to receive the same compensable, 10 percent rating that the schedule assigns for "moderate" foot injury under DC 5284.

As reflected in the Veteran's June 2015 substantive appeal, she asserts that she has been prescribed orthotics and other foot products, and has had worn shoe patterns, painful calluses, and severe tenderness.  However, the medical evidence of record has overwhelmingly related such problems to the Veteran's nonservice-connected pes planus, as reflected in an August 2012 note indicating that special shoes were possibly required and ordered for her flat feet, and a February 2015 note indicating that the Veteran had a podiatry consult for possible special shoes and treatment with medications for her flat feet, rather than her hallux valgus. 

Accordingly, a compensable rating for bilateral hallux valgus is not warranted. 

B.  Right and left hand carpal tunnel syndrome

The Veteran seeks an initial compensable rating for right and left hand carpal tunnel syndrome prior to June 28, 2010, and a rating in excess of 10 percent for each such disability thereafter.

The Veteran's right and left hand carpal tunnel syndrome is rated under DC 8599-8515, and is therefore rated by analogy under 38 C.F.R. § 4.124a, DC 8515 for paralysis of the median nerve.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 8515, complete paralysis of the median nerve warrants a 70 percent rating for the major extremity and 60 percent for the minor, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Incomplete paralysis warrants a 50 percent rating for the major and 40 for the minor when severe; 30 percent for the major and 40 for the minor when moderate; and 10 percent for either when mild.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

On February 2008 VA examination, left and right upper extremity examinations revealed hand/fingers warm to touch, sensory intact via monofilament to hand/digits and arm, and vibratory and position sense intact.  Grip strength was full and equal bilaterally, and she had no difficulty in performing opposition of thumb to fingers, and no muscle atrophy of the hand or upper extremity.

October 2008 private diagnostic studies revealed abnormal nerve conduction study (NCS) with moderate bilateral median compression neuropathy at the wrists bilaterally, but normal electromyography (EMG) of the muscles bilaterally.

On July 2010 VA treatment to discuss her bilateral hand numbness, it was noted that the Veteran had brought her October 2008 outpatient EMG/NCV results, which showed evidence of moderate median nerve compression at the wrist bilaterally.  She reported whole hand numbness at night that woke her up as well as during the day with increasing frequency, and stated that her sensory symptoms occasionally extended up her forearm and at one point involved her elbow.  She also reported feelings of weakness in both hands.  It was noted that although he Veteran's studies revealed bilateral carpal tunnel syndrome, her symptoms did not seem to be fully explained by this finding.

On January 2010 VA examination, the Veteran had slightly reduced range of motion of the wrists and slightly reduced strength in both hands.  On neurological examination, motor function was within normal limits, but sensory function was abnormal with findings of hyperesthesia, bilateral palms and fingers.

On January 2011 VA examination, in regards to the median nerve, the peripheral nerve examination revealed neuralgia.  There was motor dysfunction demonstrated by decreased strength of bilateral upper extremities, motor power was 4/5, and there was sensory dysfunction demonstrated by decreased sensation of bilateral upper extremities.

On May 2014 VA examination, muscle strength testing of the upper extremities was normal for the wrist and hand with no muscle atrophy, and reflexes and sensory examination for light touch were all normal.  After taking the Veteran's history, examining her, and reviewing the record, the examiner assessed mild, rather than moderate or severe, incomplete paralysis of the median nerve of each hand.

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 10 percent for carpal tunnel of each hand is warranted.  While the Veteran had minimal findings on February 2008 examination, October 2008 NCS studies revealed moderate median nerve compression at the wrist bilaterally, and findings consistent with such compression and mild incomplete paralysis of the median nerve were noted on subsequent examinations.  

However, at no point has the Veteran's carpal tunnel syndrome approximated greater than "mild" incomplete paralysis of the median nerve for either upper extremity.  On May 2014 VA examination, the examiner assessed mild, rather than moderate or severe, incomplete paralysis of the median nerve of each hand, and no medical assessment of record contradicts this.  

The Board notes that "moderate median nerve compression" was noted at the wrist bilaterally on October 2008 NCS.  However, while there has been "moderate median nerve compression," no more than "mild" incomplete paralysis of the median nerve has been shown.  In addition to the specific assessment of the May 2014 VA examiner, the Veteran's findings on February 2008 VA examination were essentially normal, and January 2010 and January 2011 VA examination findings revealed only slightly reduced range of motion and reduced strength in both hands, along with some sensory dysfunction.  Also, while October 2008 NCS revealed nerve compression, EMG of the muscles was normal bilaterally.  In light of the record as a whole, such findings are most consistent with mild incomplete paralysis of the median nerve bilaterally.  The Board notes the Veteran's subjective complaints such as on July 2009 treatment of sensory symptoms occasionally extending up her forearm and at one point involving her elbow.  However, it was noted by the medical provider at the time that, despite the Veteran's service-connected carpal tunnel syndrome being confirmed by diagnostic studies, such reported symptoms did not seem to be fully explained by this condition.

Accordingly, resolving reasonable doubt in the Veteran's favor, an initial rating of 10 percent, but no greater, is warranted for right and left hand carpal tunnel syndrome, but at no point is a rating greater than 10 percent warranted for either such disability.  


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for DVT is denied.

Service connection for metabolic syndrome is denied.

Service connection for osteomyelitis, to include as secondary to bilateral hallux valgus, is denied.

Service connection for Achilles tendonitis, to include as secondary to bilateral hallux valgus, is denied.

Service connection for plantar aponeurosis enthesopathy, to include as secondary to bilateral hallux valgus, is denied.

A compensable rating for bilateral hallux valgus is denied.

For the rating period on appeal prior to June 28, 2010, an initial rating for right hand carpal tunnel syndrome of 10 percent, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the rating period on appeal prior to June 28, 2010, an initial rating for left hand carpal tunnel syndrome of 10 percent, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.

From June 28, 2010, a rating in excess of 10 percent for right hand carpal tunnel syndrome is denied.

From June 28, 2010, a rating in excess of 10 percent for left hand carpal tunnel syndrome is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


